                Case 1-17-44157-ess               Doc 103        Filed 12/02/18          Entered 12/03/18 00:20:10

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 17-44157-ess
Sean M Murray                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: cteutonic                    Page 1 of 1                          Date Rcvd: Nov 30, 2018
                                      Form ID: pdf000                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 02, 2018.
               +RAS BORISKIN, LLC,   BANKRUPTCY DEPARTMENT,   900 MERCHANTS CONCOURSE, SUITE 106,
                 WESTBURY, NY 11590-5114
               +ROBERTSON, ANSCHUTZ & SCHNEID, P.L.,   BANKRUPTCY DEPARTMENT,    6409 CONGRESS AVE., SUITE 100,
                 BOCA RATON, FL 33487-2853
cr             +Toyota Motor Credit Corporation,   c/o Becket and Lee LLP,    PO Box 3002,   Dept MVS,
                 Malvern, PA 19355-0702

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: seanmurray@prodigy.net Nov 30 2018 18:41:02     Sean M Murray,   PO Box 1110,
                 Albany, NY 12201-1110
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 02, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 30, 2018 at the address(es) listed below:
              Barbara Whipple     on behalf of Creditor    Nationstar Mortgage LLC bwhipple@rasflaw.com
              Cleo f Sharaf    on behalf of Creditor    Nationstar Mortgage LLC D/B/A Mr. Cooper
               csharaf@rasboriskin.com
              Cleo f Sharaf    on behalf of Creditor    Nationstar Mortgage LLC csharaf@rasboriskin.com
              Deborah Turofsky     on behalf of Creditor    Specialized Loan Servicing dturofsky@grosspolowy.com,
               turofskylaw@yahoo.com
              Dennis Jose    on behalf of Creditor    Nationstar Mortgage LLC D/B/A Mr. Cooper
               ecfnotices@grosspolowy.com
              Dennis Jose    on behalf of Creditor    Nationstar Mortgage LLC ecfnotices@grosspolowy.com
              Dennis Jose    on behalf of Creditor    Specialized Loan Servicing ecfnotices@grosspolowy.com
              Ehret Anne Van Horn    on behalf of Creditor    Specialized Loan Servicing
               ecfnotices@grosspolowy.com, evanhorn@grosspolowy.com
              Ehret Anne Van Horn    on behalf of Creditor    Ditech Financial LLC ecfnotices@grosspolowy.com,
               evanhorn@grosspolowy.com
              Michael Adam Samuels    on behalf of Creditor    Nationstar Mortgage LLC bkyecf@rasflaw.com
              Miriam Joy Rosenblatt    on behalf of Creditor    Nationstar Mortgage LLC mrosenblatt@rasflaw.com,
               bkyecf@rasflaw.com;ras@ecf.courtdrive.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
              Richard J McCord    on behalf of Trustee Richard J. McCord rmccord@certilmanbalin.com,
               afollett@certilmanbalin.com;cfollett@certilmanbalin.com;rnosek@certilmanbalin.com;CBAHECM@gmail.c
               om;mmcord@certilmanbalin.com
              Richard J. McCord    rmccord@cbah.com,
               afollett@certilmanbalin.com;cfollett@certilmanbalin.com;N190@ecfcbis.com;mmccord@certilmanbalin.c
               om
              Richard J. McCord    on behalf of Trustee Richard J. McCord rmccord@cbah.com,
               afollett@certilmanbalin.com;cfollett@certilmanbalin.com;N190@ecfcbis.com;mmccord@certilmanbalin.c
               om
                                                                                              TOTAL: 15
  Case 1-17-44157-ess              Doc 103        Filed 12/02/18    Entered 12/03/18 00:20:10




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re
                                                                   Chapter 7
SEAN M MURRAY,
                                                                   Case No. 17-44157-ess
                  Debtor.
--------------------------------------------------------x

         ORDER DIRECTING DEBTOR TO FILE A CONSOLIDATED MOTION
        SEEKING REMAINING RELIEF SOUGHT AGAINST NATIONSTAR AND
                         SCHEDULING A HEARING

        WHEREAS, on August 10, 2017, Sean M Murray filed a petition for relief under Chapter

7 of the Bankruptcy Code; and

        WHEREAS, on December 8, 2017, the Court entered an order discharging the Debtor’s

dischargeable debts (the “Discharge Order”); and

        WHEREAS, on December 13, 2017, Nationstar Mortgage LLC (“Nationstar”) filed a

motion for relief from the automatic stay (the “Lift Stay Motion”) with respect to the property

located at 35-21 79th Street, Apartment 4E, Jackson Heights, New York 11372 (the “Property);

and

        WHEREAS, on January 22, 2018, the Debtor filed a request to enter into the Court’s

Loss Mitigation Program with respect to the Property and the loan ending in 9916 (the “9916

Loan”) with Nationstar; and

        WHEREAS, on February 23, 2018, the Debtor filed a second request to enter into the

Court’s Loss Mitigation Program with respect to the Property and the 9916 Loan with

Nationstar, and with respect to the same Property and the loan ending in 9508 (the “9508 Loan”)

with Specialized Loan Servicing, LLC (“SLS”); and
 Case 1-17-44157-ess          Doc 103      Filed 12/02/18      Entered 12/03/18 00:20:10




       WHEREAS, on February 23, 2018, the Court entered an order directing the Debtor and

Nationstar to participate in the Court’s Loss Mitigation Program, with respect to the Property and

the 9916 Loan (the “Loss Mitigation Order”); and

       WHEREAS, on February 27, 2018, the Debtor filed a third request to enter into the

Court’s Loss Mitigation Program, with respect to the Property and the 9508 Loan, and listing the

creditor as “NationStar Mortgage LLC, d.b.a Mr. Cooper, d.b.a Specialized Loan Servicing”; and

       WHEREAS, on March 20, 2018, the Debtor filed an application for an order to show

cause requesting the Court to hold Nationstar and SLS in contempt for violations of the

automatic stay with respect to a scheduled and subsequently cancelled auction sale of the

Property (the “First Request for Relief”); and

       WHEREAS, on April 3, 2018, Nationstar filed an objection to the First Request for

Relief (the “First Request for Relief Objection”); and

       WHEREAS, on April 5, 2018, the Debtor filed a motion to strike Nationstar’s First

Request for Relief Objection (the “Second Request for Relief”) based upon Nationstar’s

allegedly improper service of the First Request for Relief Objection, among other things, which

in substance is a reply to the First Request for Relief Objection; and

       WHEREAS, on April 10, 2018, the Court entered an order directing the Debtor and

“Nationstar Mortgage LLC, d.b.a. Mr. Cooper d.b.a. Specialized Loan Servicing” to participate

in the Court’s Loss Mitigation Program with respect to the Property and the 9508 Loan (the

“Second Loss Mitigation Order”); and

       WHEREAS, on July 19, 2018, Nationstar notified the Court that “Nationstar Mortgage

LLC, d.b.a. Mr. Cooper d.b.a. Specialized Loan Servicing,” is not a single entity, but rather

Nationstar and SLS are separate entities; and



                                                 2
 Case 1-17-44157-ess          Doc 103     Filed 12/02/18      Entered 12/03/18 00:20:10




       WHEREAS, on April 13, 2018, Nationstar filed a letter withdrawing the Lift Stay

Motion, as Nationstar’s servicing rights with respect to the Property were transferred to SLS (the

“Lift Stay Motion Withdrawal Letter”); and

       WHEREAS, on May 17, 2018, the Debtor filed a motion to strike Nationstar’s Lift Stay

Motion Withdrawal Letter (the “Third Request for Relief”), which in substance is an objection to

the Lift Stay Motion Withdrawal Letter; and

       WHEREAS, on May 29, 2018, the Debtor filed an application for an order to show cause

why the Court should not hold attorneys for SLS and attorneys for Nationstar in contempt, and

for sanctions and costs, for violating this Court’s Loss Mitigation Order and Second Loss

Mitigation Order by failing “to provide written notice of the name, address and direct telephone

number of the person who has full settlement authority for either Loss Mitigation Order” (the

“Fourth Request for Relief”); and

       WHEREAS, on July 5, 2018, the Debtor filed an application for an order to show cause

requesting that the Court cancel SLS’s scheduled sale of the Property, and hold SLS in contempt

of Court for failing to comply with the Court’s Second Loss Mitigation Order (the “Fifth Request

for Relief”); and

       WHEREAS, on July 19, 2018, Nationstar filed an objection to the Fifth Request for

Relief (the “Fifth Request for Relief Objection”); and

       WHEREAS, on August 7, 2018, the SLS filed a letter advising the Court of a tentative

settlement reached between it and the Debtor (the “SLS Settlement”); and

       WHEREAS, on August 7, 2018, the Debtor filed a motion to strike the Fifth Request for

Relief Objection (the “Sixth Request for Relief”), which in substance is a reply to Nationstar’s

Fifth Request for Relief Objection; and



                                                3
 Case 1-17-44157-ess           Doc 103     Filed 12/02/18      Entered 12/03/18 00:20:10




        WHEREAS, on September 25, 2018, the Nationstar filed an objection to the Sixth

Request for Relief (the “Sixth Request for Relief Objection”); and

        WHEREAS, on October 19, 2018, the Debtor filed a motion to hold Nationstar and

Nationstar’s attorneys in contempt, and for sanctions, based upon alleged violations of the

Discharge Order and Federal Rule of Bankruptcy Procedure 9011(b)(1) (the “Seventh Request

for Relief”), which, in substance, is a reply to Nationstar’s Sixth Request for Relief Objection;

and

        WHEREAS, from time to time, the Court held and adjourned hearings on the Debtor’s

various requests for relief; and

        WHEREAS, on October 26, 2018, the Court held a continued hearing on the Second

Request for Relief, the Third Request for Relief, the Fourth Request for Relief, the Fifth Request

for Relief, and the Sixth Request for Relief, and a status conference on the parties’ participation

in the Loss Mitigation program with respect to the 9508 Loan and the 9916 Loan.

        WHEREAS, at the October 26, 2018 hearing, the Court terminated Loss Mitigation with

respect to the 9508 Loan and the 9916 Loan; and

        WHEREAS, at the October 26, 2018 hearing, the Court directed the Debtor and SLS to

file with the Court a signed copy of the SLS Settlement.

        NOW, THEREFORE, it is hereby

        ORDERED, that on consent, the Debtor is directed to file a single motion (the

“Consolidated Motion”) requesting all remaining relief sought against Nationstar by December

7, 2018; and it is further

        ORDERED, that Nationstar is directed to file any responses or objections to the

Consolidated Motion by December 21, 2018; and it is further



                                                 4
 Case 1-17-44157-ess            Doc 103   Filed 12/02/18     Entered 12/03/18 00:20:10




       ORDERED, that the Debtor is directed to file any reply to Nationstar’s opposition to the

Consolidated Motion, if any, by January 11, 2019; and it is further

       ORDERED, that the Court will hold a hearing on the Consolidated Motion and any

opposition thereto on February 11, 2019, at 10:00 a.m., before the Honorable Elizabeth S. Stong

in Courtroom 3585, United States Bankruptcy Court, 271-C Cadman Plaza East, Brooklyn, New

York 11201; and it is further

       ORDERED, that in order to obtain information about how to file the Consolidated

Motion, the Debtor may contact Elise Kanter, Esq., Pro Se Law Clerk, via telephone,

Monday through Friday between 9:00 a.m. and 3:00 p.m., at (347) 394-1738, and the

Debtor may visit the Pro Se Law Clerk’s office in person, in Room 1591, U.S. Bankruptcy

Court, 271 Cadman Plaza East, Brooklyn, New York, 11201, between 9:00 a.m. and 12:00

p.m., and between 1:00 p.m. and 3:00 p.m., Monday, Thursday, and Friday.




                                                                ____________________________
 Dated: Brooklyn, New York                                             Elizabeth S. Stong
        November 29, 2018                                       United States Bankruptcy Judge

                                                5
 Case 1-17-44157-ess       Doc 103   Filed 12/02/18   Entered 12/03/18 00:20:10




TO:

Sean M Murray
PO Box 1110
Albany, NY 12201

Richard J. McCord
Certilman Balin Adler & Hyman
90 Merrick Avenue
East Meadow, NY 11554

Richard J McCord
Certilman Balin Adler & Hyman
90 Merrick Avenue
East Meadow, NY 11554

ROBERTSON, ANSCHUTZ & SCUNEID, P.L.
BANKRUPTCY DEPARTMENT
6409 CONGRESS AVE., SUIT E 100
BOCA RATON, FL 33487

Toyota Motor Credit Corporation
c/o Becket & Lee LLP
PO Box 3002
Dept. MVS
Malvern, PA 19355-1245

Ehret Anne Van Horn, Esq.
Gross Polowy, LLC
1775 Wehrle Drive, Suite 100
Williamsville, NY 14221


RAS BORJSKIN, LLC BANKRUPTCY DEPARTMENT
900 MERCHANTS CO NCOURSE, SUITE 106
WESTBURY, NY 11590




                                          6
